ORDER
This case is resubmitted for decision as of December 13, 2007.
MEMORANDUM ***
Colin Smith appeals the sentence imposed after he pled guilty to six counts of distributing a controlled substance in violation of 21 U.S.C. § 841(a)(1). Under United States v. Mohamed, 459 F.3d 979, 987 (9th Cir.2006), we do not determine whether the district court correctly applied a departure provision to a post-Booker sentence, we simply review the sentence for reasonableness under an abuse-of-discretion standard. See Gall v. United States, 552 U.S. -, -, 128 S.Ct. 586, 169 L.Ed.2d 445, No. 06-7949, op. 2, 18, 21 (2007) (holding that the court of appeals reviews all sentences, whether inside or outside the guideline range, for an abuse of discretion). Here, the district court correctly determined the applicable guideline range. Moreover, the court expressly considered the factors set forth in 18 U.S.C. § 3553(a), and clearly articulated its reasons for imposing the 120-month sentence on the record. See Gall, 552 U.S. at -, 128 S.Ct. at 594 (“[A] district judge must give serious consideration to the extent of any departure from the Guidelines and must explain his conclusion that an unusually lenient or an unusually harsh sentence is appropriate in a particular case with sufficient justifications.”). Given Smith’s extensive criminal history and the likelihood of recidivism, we cannot say that the sentence was unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.